DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff et al. (US 20070143555), “Nemiroff”, in view of McBrearty et al. (US 6662268), “McBrearty” and Yazdani et al. (US 2016/0147466), “Yazdani”.

2.	As per claim 1, Nemiroff discloses storing an address and storing bounds information (BI) in a register [“Sector Lock Registers”, figure 2]; and when a content of the register is used as an address in a load or store operation [accessing ranges of sectors, abstract], using the bounds information [“Sector Locked?”, figure 2].
	Nemiroff does not disclose expressly a buffer, and that the information is stored in a separate storage device.
	McBrearty discloses a buffer [column 4, line 36], and that the information is stored in a separate storage device [separate mirrored volumes, figure 5B].
	Nemiroff and McBrearty are analogous art because they are from the same field of endeavor of storage device management.
	It would have been obvious to a person of ordinary skill in the art to modify Nemiroff by including the mirroring system as taught by McBrearty in figure 5B.
	The motivation for doing so would have been fault tolerance as expressly taught by McBrearty in column 5, lines 25-42.
	Nemiroff and McBrearty do not disclose expressly “out of bounds” condition.
	Yazdani discloses out of bounds violation in the abstract.
Nemiroff, McBrearty, and Yazdani are analogous art because they are from the same field of endeavor of storage device management.
	It would have been obvious to a person of ordinary skill in the art to modify Nemiroff and McBrearty by identifying out of bounds condition as taught by Yazdani in the abstract.
	The motivation for doing so would have been to prevent data corruption as expressly taught by Yazdani in paragraph 2.

3.	As per claims 8 and 15, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
	Claims 2-7, 9-14, and 16-20 are objected to.
The primary reasons for allowance of claims 2, 9, and 16 in the instant application is the combination with the inclusion in these claims that “storing the bounds information in the bounds information register in a bounds information register file; generating an index table in a memory from the bounds information; generating a value and key table in the memory from the bounds information; and protecting against the out-of-bounds references using the index table and the value and key table”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 3, 10, and 17 in the instant application is the combination with the inclusion in these claims that “when a first address in the general register is used to compute a second address in an array indexing or pointer arithmetic, the bounds information for the first address is used as the bounds information for the second address”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 6, 13, and 20 in the instant application is the combination with the inclusion in these claims that “wherein the bounds information includes a starting address and a length for each buffer, wherein the bounds information for a pointer can be located from original instructions, and wherein a processor includes a bound processing unit that executes operations for the protecting against out-of-bounds references”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 7 in the instant application is the combination with the inclusion in these claims that “when an address in the general register is assigned to a second general register, the bounds information for a first register is used as the bounds information for a second register, and storing the bounds information in the bounds information register in a bounds information register file”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 14 in the instant application is the combination with the inclusion in these claims that “when an address in the general register is assigned to a second general register, the bounds information for a first register is used as the bounds information for a second register, wherein the bounds information is mapped with the general resister, Wherein a value and a key table generated from the bounds information is accessed with a pointer value as the key. wherein the bounds information includes a starting address and a length for each buffer, and wherein the general register is separate from the bounds information register dedicated to storing the bounds information”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1, 8, and 15 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2138